DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 06/14/2022 has been entered and made of record.
Claims 1-3, 5-13 and 15-20 have been amended.
Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.                                                                                                                               Claim 1, the applicant argued that Applicant respectfully submits that the references, considered singly or in any proper combination, do not disclose such a combination of features. In particular, the CAN identifier field includes a CAN message identification section and an authentication section. 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.9, Han clearly discloses that the remaining bits of 11 bits of Arbitration Field or the remaining bits of 29 bits of Arbitration Field is the authentication section whereby e.g., α bits of 11 or 29 bits of Arbitration Field is the identification section, that is “Han’s Fig.9 of (11- α) bits for standard format = (11-M) bits of the applicant’s Fig.8” since the number of bits of the authentication section/ remaining (11- α) bits for standard format or (29- α) bits for extended format of Anonymized bits (part 1) (mandatory) of the data frame CAN IDs is the number of bits of the CAN message identification section subtracted from a number of bits of the CAN ID field/11bits or 29 bits of Arbitration Field (see Han, Fig.9 Col 10 lines 41-60).
Additionally, Kim discloses the CAN packet (P-CAN) is including an Identifier, an Identifier Extension (IDE)/CAN ID field, and the CAN ID field includes a Start of Frame (SOF) indicating a start of a message/CAN message identification section and a bit of a remote transmissions request or a checksum of 16 bits or Data1 on P-ETH1 payload/an authentication section and IFS is a field including the amount of time required by the controller associated with maintaining an unnecessary part of the residual fields since the Cycle count/count value of the data length (Data4) and the Header CRC is increasing/changing for authentication whenever a communication period starts (see Kim, Fig.1-3 [0061]-[0071] and Fig.8-9 [0103]-[0104]). 
Therefore, the combination of Han and Kim references disclose the claim limitation of “the CAN identifier field includes a CAN message identification section and an authentication section”.

Claims 11 and 20, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

In response to the applicant’s amendment to claims 6 and 16, Han clearly discloses that  
a number of bits of the CAN message identification section and a number of bits of the authentication section within the CAN ID field are determined when the entities authorized/ the transmitting-side ECU or the receiving-side ECU is registered with a corresponding one of the first and second domain gateways since the anonymized bits e.g., (11- α or 29- α bits) and an additional ζ bits are borrowed from the data field to expand the anonymization field as shown in Fig.9 (see Han, Fig.11A-B Col 12 lines 65-67 to Col 14 lines 1-58 and Fig.9 Col 10 lines 51-60).
Han also discloses that the remaining bits of 11 bits of Arbitration Field or the remaining bits of 29 bits of Arbitration Field is the authentication section whereby e.g., α bits of 11 or 29 bits of Arbitration Field is the identification section, that is “Han’s Fig.9 of (11- α) bits for standard format = (11-M) bits of the applicant’s Fig.8” since the number of bits of the authentication section/ remaining (11- α) bits for standard format or (29- α) bits for extended format of Anonymized bits (part 1) (mandatory) of the data frame CAN IDs is the number of bits of the CAN message identification section subtracted from a number of bits of the CAN ID field/11bits or 29 bits of Arbitration Field (see Han, Fig.9 Col 10 lines 41-60).

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Claim Objections
Claims 8, 11 and 20 are objected to because of the following informalities:
In claim 8 lines 3, the occurrence of “the ECUs” should be amended to ----“the ECU” ---
In claim 11 lines 11-12, the occurrence of “a CAN packet” should be amended to ----“the CAN packet” ---
In claim 20 lines 9, the occurrence of “a CAN packet” should be amended to ----“the CAN packet” ---
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [hereinafter as Kim] U.S Pub 2015/0124839 A1 in view of Han et al. [hereinafter as Han] U.S Pub 9288048 B2.
Regarding claim 1, Kim discloses wherein a communication method for a domain gateway over a vehicle network based on automotive Ethernet (Fig.1 [0047]-[0049], a communication method in a vehicle network includes a plurality of gateways based on automotive Ethernet, inherently implied domain gateway in the vehicle communication system 10 using Ethernet technology), the communication method comprising:
receiving, by a first domain gateway of a first domain, transmission data on a control area network (CAN) packet basis from a transmitting-side electronic control unit (ECU) (Fig.1 [0011], a first gateway is receiving a packet of an other protocol (i.e., transmission data) transmitted from an electronic control unit/transmitting-side ECU and Fig.1 [0013], the packet of the other protocol may be a Control Area Network (CAN) packet, a Local Interconnect Network (LIN) packet, a K-LINE packet, a FlexRay packet or a Media Oriented Systems Transport (MOST) packet and Fig.1 [0017], a first gateway is receiving a transmission data on a Control Area Network (CAN) packet of an other protocol transmitted from an electronic control unit/transmitting-side ECU and Fig.12 step S10 [0135]-[0136], receiving packet of different protocol/ CAN packet);
transmitting, by the first domain gateway, the transmission data on an
Ethernet packet basis to a second domain gateway of a second domain (Fig.1 [0017], the first gateway is transmitting the transmission data on the Ethernet packet to a second gateway of a second domain through an Ethernet communication network and Fig.12 step S12 [0137]-[0138], transmitting the Ethernet packet to the gateways 200 and 300/ second gateway of a second domain); and
transmitting, by the second domain gateway, the transmission data on the CAN packet basis to a receiving-side ECU (Fig.1 [0054]-[0055], the second gateway is transmitting the transmission data packet of the other protocol such as the Control Area Network (CAN) packet which is unpackaged to each of the electronic control units/ receiving-side ECU and Fig.13 step S22 [0139]-[0141], transmitting the entire packet of the other protocol CAN packet to the electronic control units 110, 210 and 310),
wherein the CAN packet includes a CAN Identifier (CAN ID) field, and wherein the CAN ID field includes a CAN message identification section and an authentication section (Fig.1-3 [0061]-[0070], the CAN packet (P-CAN) includes an Identifier, an Identifier Extension (IDE)/CAN ID field, and the CAN ID field includes a Start of Frame (SOF) indicating a start of a message/CAN message identification section and a bit of a remote transmissions request or a checksum of 16 bits or Data1 on P-ETH1 payload/an authentication section and IFS is a field including the amount of time required by the controller and Fig.8-9 [0103]-[0104], data length (Data4) and CRC is increasing/ changing whenever a communication period starts).
	Even though Kim discloses wherein the CAN packet includes a CAN Identifier (CAN ID) field, and wherein the CAN ID field includes a CAN message identification section and an authentication section but Kim does not expressly disclose the claim language “authentication”, in the same field of endeavor, Han teaches wherein the CAN packet includes a CAN Identifier (CAN ID) field, and wherein the CAN ID field includes a CAN message identification section and an authentication section (Fig.7A-B Col 8 lines 54-67 to Col 9 lines 1-46, a Controller Area Network (CAN) data frame packet includes an identifier field and the CAN identifier (CAN ID) field of the data frame is formatted and computed for a message authentication code at 73/message section and a payload of the incoming data frame is authenticated at 86/authentication section and Fig.11A-B Col 12 lines 65-67 to Col 13 lines 1-22, the CAN data frame includes anonymous IDs field and the CAN identifier field includes the CAN data frame message section and the data authentication section for payloads and Fig.9 Col 10 lines 41-60, the remaining (11- α) bits for standard format or (29- α) bits for extended format of Anonymized bits (part 1) (mandatory)/ number of bits of the authentication section is the number of bits of the CAN message identification section subtracted from a number of bits of the CAN ID field, the remaining bits of 11 bits or 29 bits of Arbitration Field is the authentication section e.g., α bits of 11 or 29 bits of Arbitration Field is the identification section). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kim to incorporate the teaching of Han in order to provide an improved ID anonymization protocol for vehicle networks. 	                                                      	                     	It would have been beneficial to use the steps taken by a sending electronic control unit to send a data frame in a vehicle network in accordance with the ID anonymization protocol. The data frame is first formatted at 72 in accordance with the applicable communication protocol. For illustration purposes, reference is made to CAN. Of note, the data frame includes an identifier as discussed above in relation to FIGS. 2A and 2B. The proposed anonymized ID is retrieved at 71 from a local data store and inserted into the identifier field of the data frame; remainder of the data frame is formatted in accordance with the application protocol. Once the frame has been for
matted, a message authentication code may be computed for the frame as indicated at 73 as taught by Han to have incorporated in the system of Kim to provide frame authentication against injection and modification and is secure against replay attacks and interruption. (Han, Fig.7A-B Col 8 lines 54-67 to Col 9 lines 1-46, Fig.11A-B Col 12 lines 65-67 to Col 13 lines 1-22 and Fig.12 Col 13 lines 25-60)

Regarding claim 2, Kim and Han disclosed all the elements of claim 1 as stated above wherein Kim further discloses the CAN message identification section is used to represent identification information with which the first or second domain gateway can identify the CAN message (Fig.2 [0062]-[0063], the CAN packet (P-CAN) includes a Start of Frame (SOF), the SOF indicates a start of a message and the identifier includes identification information with which the gateways 100, 200 and 300 can identify a CAN message identification and Fig.4 [0080], the CAN message ID assigned to each message is used to represent identification information and the gateways 100, 200 and 300 are using this identifier/ identification information to identify the CAN message).

Regarding claim 6, Kim and Han disclosed all the elements of claim 1 as stated above wherein Han further discloses when the transmitting-side ECU or the receiving-side ECU is registered with a corresponding one of the first and second domain gateways, a number of bits of the CAN message identification section and a number of bits of the authentication section within the CAN ID field for the corresponding ECU are determined (Fig.11A-B Col 12 lines 65-67 to Col 14 lines 1-58, a number of bits of the CAN message identification section and a number of bits of the authentication section within the CAN ID field are determined when the entities authorized/ the transmitting-side ECU or the receiving-side ECU is registered with a corresponding one of the first and second domain gateways), wherein the number of bits of the authentication section is the number of bits of the CAN message identification section subtracted from a number of bits of the CAN ID field (Fig.9 Col 10 lines 41-60, the remaining (11- α) bits for standard format or (29- α) bits for extended format of Anonymized bits (part 1) (mandatory)/ number of bits of the authentication section is the number of bits of the CAN message identification section subtracted from a number of bits of the CAN ID field, the remaining bits of 11 bits or 29 bits of Arbitration Field is the authentication section whereby e.g., α bits of 11 or 29 bits of Arbitration Field is the identification section and Fig.2A-B&7A-B Col 8 lines 54-67 to Col 9 lines 54-46, the data frame/ anonymized ID of the CAN comprises the identification section and the authentication section). 

Regarding claim 7, Kim and Han disclosed all the elements of claim 6 as stated above wherein Han further discloses the transmitting-side ECU transmits information on the number of bits of the CAN message identification section to the first domain gateway, the first domain gateway transmits the authentication information to the transmitting-side ECU, and the number of bits for the CAN message and the number of bits for the authentication are determined on the basis of information exchanged between the first domain gateway and the transmitting-side ECU (Fig.7A-B Col 9 lines 46-67 to Col 10 lines 1-25, the ECU is transmitting data frame on the number of bits of the CAN to the first gateway and exchanging the number of bit for the authentication between the gateway and ECU and Fig.15 Table V Col 20 lines 58-67 to Col 21 lines 1-58, the CAN data frame packet are communicating/exchanging between the gateway and the ECU for determining the bits for a CAN message identification and the bit for the authentication).

Regarding claim 8, Kim and Han disclosed all the elements of claim 1 as stated above wherein Kim further discloses the first and second domain gateways perform automotive Ethernet-based communication with each other (Fig.1 [0006], performing automatic transmission/ automotive Ethernet-based communication with each other and Fig.1 [0049], the gateways 100, 200 and 300 are performing vehicle/automotive Ethernet-based communication with one another using Ethernet communication),
the ECUs perform CAN-based communication with each other (Fig.1 [0054]-[0055], the electronic control units 110, 210 and 310 perform a Controller Area Network (CAN) packet communication with one another using Ethernet communication), and each of the first and second domain gateways and the ECU perform CAN-based communication with each other (Fig.1 [0054]-[0055], each of the gateways 100, 200 and 300 and the electronic control unit (ECU) performing a Controller Area Network (CAN) packet communication with one another using Ethernet communication).

Regarding claim 9, Kim and Han disclosed all the elements of claim 1 as stated above wherein Kim further discloses the Ethernet packet transmitted from the first domain gateway to the second domain gateway includes the CAN ID field including the CAN message identification section and the authentication section (Fig.1 [0017], the first gateway is transmitting the transmission data on the Ethernet packet to the second gateway through an Ethernet communication network and Fig.1-2 [0060]-[0066], the Ethernet packet includes the CAN packet (P-CAN) includes an Identifier, an Identifier Extension (IDE)/CAN ID field, and the CAN ID field includes a Start of Frame (SOF) indicating a start of a message/CAN message identification section and a bit of a remote transmissions request or a checksum of 16 bits/ an authentication section and IFS is a field including the amount of time required by the controller).

Regarding claim 10, Kim and Han disclosed all the elements of claim 1 as stated above wherein Kim further discloses when the Ethernet packet transmitted from the first domain gateway to the second domain gateway includes the CAN ID field including the CAN message identification section, the Ethernet packet includes authentication information that is separately included from the CAN ID field (Fig.1 [0017], the first gateway is transmitting the transmission data on the Ethernet packet to a second gateway through an Ethernet communication network and Fig.1-2 [0060]-[0066], the Ethernet packet includes the CAN packet (P-CAN), also includes an Identifier, an Identifier Extension (IDE)/CAN ID field, and the CAN ID field includes a Start of Frame (SOF) indicating a start of a message/CAN message section and a bit of a remote transmissions request or a checksum of 16 bits/ an authentication section and IFS is a field including the amount of time required by the controller). Additionally, Han discloses wherein the Ethernet packet includes authentication information that is separately included from the CAN ID field (Fig.7A-B Col 9 lines 23-45, the Ethernet data frame packet includes authentication data information code that is differed from the extracted frame identifier and the CAN anonymized ID portion and Fig.1 Col 2 lines 28-36, authentication data information code differs from the CAN identifier).

Regarding claim 11, Kim discloses wherein a vehicle network performing communication based on automotive Ethernet (Fig.1 [0047]-[0049], communication in a vehicle network includes a plurality of gateways based on automotive Ethernet), the vehicle network (Fig.1 [0047]-[0049], the vehicle network 10) comprising:
a plurality of domain gateways (Fig.1 [0048]-[0049], a plurality of gateways 100, 200, 300, inherently implied domain gateway in the vehicle communication system 10 using Ethernet technology); and
a plurality of electronic control units (ECUs) (Fig.1 [0055], a plurality of electronic control units, ECUs),
wherein when a transmitting-side ECU of the plurality of ECUs transmits data to a
receiving-side ECU of the plurality of ECUs, a first domain gateway of a first domain of the plurality of domain gateways receives the data on a control area network (CAN) packet basis from the transmitting-side ECU (Fig.1 [0011], a first gateway is receiving a packet of an other protocol (i.e., transmission data) transmitted from an electronic control unit/transmitting-side ECU and Fig.1 [0013], the packet of the other protocol may be a Control Area Network (CAN) packet, a Local Interconnect Network (LIN) packet, a K-LINE packet, a FlexRay packet or a Media Oriented Systems Transport (MOST) packet and Fig.1 [0017], a first gateway is receiving a transmission data on a CAN packet of an other protocol transmitted from an electronic control unit/transmitting-side ECU when a transmitting-side ECU of the plurality of ECUs 110 transmits Ethernet packet/data to a receiving-side ECU of the plurality of ECUs 210 and Fig.12 step S10 [0135]-[0136], receiving packet of different protocol/ CAN packet),
the first domain gateway transmits the data on an Ethernet packet basis to a second domain gateway of a second domain of the plurality of domain gateways (Fig.1 [0017], the first gateway is transmitting the transmission data on the Ethernet packet to a second gateway of a second domain through an Ethernet communication network and Fig.12 step S12 [0137]-[0138], transmitting the Ethernet packet to the gateways 200 and 300/second gateway of a second domain),
the second domain gateway transmits the data on a CAN packet basis to the receiving-side ECU (Fig.1 [0054]-[0055], the second gateway of the second domain is transmitting the transmission data packet of the other protocol such as a Control Area Network (CAN) packet which is unpackaged to each of the electronic control units/ receiving-side ECU and Fig.13 step S22 [0139]-[0141], transmitting the entire packet of the other protocol CAN packet to the electronic control units 110, 210 and 310),
the CAN packet includes a CAN Identifier (CAN ID) field, and the CAN ID field includes a CAN message identification section and an authentication section (Fig.1-3 [0061]-[0070], the CAN packet (P-CAN) includes an Identifier, an Identifier Extension (IDE)/CAN ID field, and the CAN ID field includes a Start of Frame (SOF) indicating a start of a message/CAN message identification section and a bit of a remote transmissions request or a checksum of 16 bits or Data1 on P-ETH1 payload/an authentication section and IFS is a field including the amount of time required by the controller and Fig.8-9 [0103]-[0104], data length (Data4) and CRC is increasing/ changing whenever a communication period starts).
	Even though Kim discloses wherein the CAN packet includes a CAN Identifier (CAN ID) field, and the CAN ID field includes a CAN message identification section and an authentication section but Kim does not expressly disclose the claim language “authentication”, in the same field of endeavor, Han teaches wherein the CAN packet includes a CAN Identifier (CAN ID) field, and the CAN ID field includes a CAN message identification section and an authentication section (Fig.7A-B Col 8 lines 54-67 to Col 9 lines 1-46, a Controller Area Network (CAN) data frame packet includes an identifier field and the CAN identifier field of the data frame is formatted and computed for a message authentication code at 73/message section and a payload of the incoming data frame is authenticated at 86/authentication section and Fig.11A-B Col 12 lines 65-67 to Col 13 lines 1-22, the CAN data frame includes anonymous IDs field and the CAN identifier field includes the CAN data frame message section and the data authentication section for payloads and Fig.9 Col 10 lines 41-60, the remaining (11- α) bits for standard format or (29- α) bits for extended format of Anonymized bits (part 1) (mandatory)/ number of bits of the authentication section is the number of bits of the CAN message identification section subtracted from a number of bits of the CAN ID field, the remaining bits of 11 bits or 29 bits of Arbitration Field is the authentication section e.g., α bits of 11 or 29 bits of Arbitration Field is the identification section).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kim to incorporate the teaching of Han in order to provide an improved ID anonymization protocol for vehicle networks. 	                                                      	                     	It would have been beneficial to use the steps taken by a sending electronic control unit to send a data frame in a vehicle network in accordance with the ID anonymization protocol. The data frame is first formatted at 72 in accordance with the applicable communication protocol. For illustration purposes, reference is made to CAN. Of note, the data frame includes an identifier as discussed above in relation to FIGS. 2A and 2B. The proposed anonymized ID is retrieved at 71 from a local data store and inserted into the identifier field of the data frame; remainder of the data frame is formatted in accordance with the application protocol. Once the frame has been for
matted, a message authentication code may be computed for the frame as indicated at 73 as taught by Han to have incorporated in the system of Kim to provide frame authentication against injection and modification and is secure against replay attacks and interruption. (Han, Fig.7A-B Col 8 lines 54-67 to Col 9 lines 1-46, Fig.11A-B Col 12 lines 65-67 to Col 13 lines 1-22 and Fig.12 Col 13 lines 25-60)

Regarding claim 12, Kim and Han disclosed all the elements of claim 11 as stated above wherein Kim further discloses the CAN message identification section represents information used to identify the CAN message by the first or second domain gateway (Fig.2 [0062]-[0063], the CAN packet (P-CAN) includes a Start of Frame (SOF), the SOF indicates a start of a message and the identifier includes identification information with which the gateways 100, 200 and 300 can identify a CAN message identification and Fig.4 [0080], the CAN message ID assigned to each message is used to represent identification information and the gateways 100, 200 and 300 are using this identifier/identification information to identify a CAN message).

Regarding claim 16, Kim and Han disclosed all the elements of claim 11 as stated above wherein Han further discloses when one of the ECUs is registered with one of the domain gateways, a number of bits constituting the CAN message identification section and a number of bits constituting the authentication section are determined (Fig.11A-B Col 12 lines 65-67 to Col 14 lines 1-58, a number of bits of the CAN message identification section and a number of bits of the authentication section within the CAN ID field are determined when the entities authorized/one of the ECUs is registered with a corresponding one of the first and second domain gateways), wherein the number of bits of the authentication section is the number of bits of the CAN message identification section subtracted from a number of bits of the CAN ID field (Fig.9 Col 10 lines 41-60, the remaining (11- α) bits for standard format or (29- α) bits for extended format of Anonymized bits (part 1) (mandatory)/ number of bits of the authentication section is the number of bits of the CAN message identification section subtracted from a number of bits of the CAN ID field, the remaining bits of 11 bits or 29 bits of Arbitration Field is the authentication section whereby e.g., α bits of 11 or 29 bits of Arbitration Field is the identification section and Fig.2A-B&7A-B Col 8 lines 54-67 to Col 9 lines 54-46, the data frame/anonymized ID of the CAN comprises the identification section and the authentication section).

Regarding claim 17, Kim and Han disclosed all the elements of claim 11 as stated above wherein Kim further discloses the domain gateways perform automotive Ethernet-based communication with each other (Fig.1 [0006], performing automatic transmission/automotive Ethernet-based communication with each other and Fig.1 [0049], the gateways 100, 200 and 300 are performing vehicle/automotive Ethernet-based communication with one another using Ethernet communication),
the ECUs perform the CAN-based communication with each other (Fig.1 [0054]-[0055], the electronic control units 110, 210 and 310 perform the Controller Area Network (CAN) packet communication with one another using Ethernet communication), and
each of the domain gateways and each of the ECUs perform CAN-based communication with each other (Fig.1 [0054]-[0055], each of the gateways 100, 200 and 300 and the electronic control unit (ECU) performing a Controller Area Network (CAN) packet communication with one another using Ethernet communication).

Regarding claim 18, Kim and Han disclosed all the elements of claim 11 as stated above wherein Kim further discloses the Ethernet packet transmitted from the first domain gateway to the second domain gateway includes the CAN ID field including the CAN message identification section and the authentication section (Fig.1 [0017], the first gateway is transmitting the transmission data on the Ethernet packet to a second gateway through an Ethernet communication network and Fig.1-2 [0060]-[0066], the Ethernet packet includes the CAN packet (P-CAN) includes an Identifier, an Identifier Extension (IDE)/CAN ID field, and the CAN ID field includes a Start of Frame (SOF) indicating a start of a message/CAN message identification section and a bit of a remote transmissions request or a checksum of 16 bits/ the authentication section and IFS is a field including the amount of time required by the controller).

Regarding claim 19, Kim and Han disclosed all the elements of claim 11 as stated above wherein Kim further discloses when the Ethernet packet transmitted from the first domain gateway to the second domain gateway includes the CAN ID field including the CAN message identification section, the Ethernet packet includes authentication information that is separately included from the CAN ID field (Fig.1 [0017], the first gateway is transmitting the transmission data on the Ethernet packet to the second gateway through an Ethernet communication network and Fig.1-2 [0060]-[0066], the Ethernet packet includes the CAN packet (P-CAN), also includes an Identifier, an Identifier Extension (IDE)/CAN ID field, and the CAN ID field includes a Start of Frame (SOF) indicating a start of a message/CAN message identification section and a bit of a remote transmissions request or a checksum of 16 bits/an authentication section and IFS is a field including the amount of time required by the controller).
Additionally, Han discloses wherein the Ethernet packet includes authentication information that is separately included from the CAN ID field (Fig.7A-B Col 9 lines 23-45, the Ethernet data frame packet includes authentication data information code that is differed from the extracted frame identifier and the CAN anonymized ID portion and Fig.1 Col 2 lines 28-36, authentication data information code differs from the CAN identifier). 

Regarding claim 20, Kim discloses wherein a domain gateway that performs communication over a vehicle network based on automotive Ethernet (Fig.1 [0047]-[0049], a gateway in a plurality of gateways is performing communication in a vehicle network based on automotive Ethernet, inherently implied domain gateway in the vehicle communication system 10 using Ethernet technology), the domain gateway (Fig.1 [0047]-[0049], the gateway) comprising:
a memory unit configured to store data (Fig.1 [0047]-[0049], the gateway comprises a memory to store packet data, inherently implied);
a transceiver configured to transmit and receive the data (Fig.1 [0047]-[0049], the gateway comprises a transceiver to transmit and receive the packet data, inherently implied); and
a processor configured to control the memory unit and the transceiver (Fig.1 [0047]-[0049], the gateway comprises a processor to control the memory and the transceiver, inherently implied),
wherein the processor receives transmission data on a control area network (CAN) packet basis from a transmitting-side electronic control unit (ECU) (Fig.1 [0011], the processor of the gateway is receiving a packet of an other protocol (i.e., transmission data) transmitted from an electronic control unit/transmitting-side ECU and Fig.1 [0013], the packet of the other protocol may be a Control Area Network (CAN) packet, a Local Interconnect Network (LIN) packet, a K-LINE packet, a FlexRay packet or a Media Oriented Systems Transport (MOST) packet and Fig.1 [0017], a first gateway is receiving a transmission data on a CAN packet of an other protocol transmitted from an electronic control unit/transmitting-side ECU and Fig.12 step S10 [0135]-[0136], receiving packet of different protocol/ CAN packet), and transmits the transmission data on an Ethernet packet basis to an external domain gateway (Fig.1 [0017], the first gateway is transmitting the transmission data on the Ethernet packet to a second/external gateway of a second domain through an Ethernet communication network and Fig.12 step S12 [0137]-[0138], transmitting the Ethernet packet to the gateways 200 and 300/ second gateway of a second domain),
the transmission data is transmitted to a receiving-side ECU on a CAN packet basis via the external domain gateway (Fig.1 [0054]-[0055], the second gateway of the second domain is transmitting the transmission data packet of the other protocol such as a Control Area Network (CAN) packet which is unpackaged to each of the electronic control units/ receiving-side ECU via the second/external gateway of the second domain through the Ethernet communication network and Fig.13 step S22 [0139]-[0141], transmitting the entire packet of the other protocol CAN packet to the electronic control units 110, 210 and 310),
the CAN packet includes a CAN Identifier (CAN ID) field, and the CAN ID field includes a CAN message identification section and an authentication section (Fig.1-3 [0061]-[0070], the CAN packet (P-CAN) includes an Identifier, an Identifier Extension (IDE)/CAN ID field, and the CAN ID field includes a Start of Frame (SOF) indicating a start of a message/CAN message identification section and a bit of a remote transmissions request or a checksum of 16 bits or Data1 on P-ETH1 payload/an authentication section and IFS is a field including the amount of time required by the controller and Fig.8-9 [0103]-[0104], data length (Data4) and CRC is increasing/ changing whenever a communication period starts).
	Even though Kim discloses wherein the CAN packet includes a CAN Identifier (CAN ID) field, and the CAN ID field includes a CAN message identification section and an authentication section but Kim does not expressly disclose the claim language “authentication”, in the same field of endeavor, Han teaches wherein a memory unit configured to store data (Fig.15 Col 22 lines 8-15, the gateway comprises a memory to store packet data);
a transceiver configured to transmit and receive data (Fig.1&15 Col 4 lines 24-66, the gateway comprises a transceiver to transmit and receive packet data); and
a processor configured to control the memory unit and the transceiver (Fig.15 Col 22 lines 8-15, the gateway comprises a processor to control the memory and the transceiver), wherein 
the CAN packet includes a CAN Identifier (CAN ID) field, and the CAN ID field includes a CAN message identification section and an authentication section (Fig.7A-B Col 8 lines 54-67 to Col 9 lines 1-46, a Controller Area Network (CAN) data frame packet includes an identifier field and the CAN identifier (CAN ID) field of the data frame is formatted and computed for a message authentication code at 73/message section and a payload of the incoming data frame is authenticated at 86/authentication section and Fig.11A-B Col 12 lines 65-67 to Col 13 lines 1-22, the CAN data frame includes anonymous IDs field and the CAN identifier (CAN ID) field includes the CAN data frame message section and the data authentication section for payloads and Fig.9 Col 10 lines 41-60, the remaining (11- α) bits for standard format or (29- α) bits for extended format of Anonymized bits (part 1) (mandatory)/ number of bits of the authentication section is the number of bits of the CAN message identification section subtracted from a number of bits of the CAN ID field, the remaining bits of 11 bits or 29 bits of Arbitration Field is the authentication section e.g., α bits of 11 or 29 bits of Arbitration Field is the identification section).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kim to incorporate the teaching of Han in order to provide an improved ID anonymization protocol for vehicle networks. 	                                                      	                     	It would have been beneficial to use the steps taken by a sending electronic control unit to send a data frame in a vehicle network in accordance with the ID anonymization protocol. The data frame is first formatted at 72 in accordance with the applicable communication protocol. For illustration purposes, reference is made to CAN. Of note, the data frame includes an identifier as discussed above in relation to FIGS. 2A and 2B. The proposed anonymized ID is retrieved at 71 from a local data store and inserted into the identifier field of the data frame; remainder of the data frame is formatted in accordance with the application protocol. Once the frame has been for
matted, a message authentication code may be computed for the frame as indicated at 73 as taught by Han to have incorporated in the system of Kim to provide frame authentication against injection and modification and is secure against replay attacks and interruption. (Han, Fig.7A-B Col 8 lines 54-67 to Col 9 lines 1-46, Fig.11A-B Col 12 lines 65-67 to Col 13 lines 1-22 and Fig.12 Col 13 lines 25-60)




Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [hereinafter as Kim] U.S Pub 2015/0124839 A1 in view of Han et al. [hereinafter as Han] U.S Pub 9288048 B2 further in view of Jeong et al. [hereinafter as Jeong] U.S Pub 2019/0132424 A1.
Regarding claim 3, Kim and Han disclosed all the elements of claim 1 as stated above wherein Han further discloses when the transmission data is converted from the CAN packet to the Ethernet packet, the authentication is performed (Fig.7A-B Col 8 lines 9-53, performing the authentication on the data frame and Fig.12 Col 13 lines 25-60, the CAN packet is transformed/converted to the Ethernet packet using a message authentication code (MAC) frame and MAC for payload authentication is performed).
	Even though Kim and Han disclose wherein when the transmission data is converted from the CAN packet to the Ethernet packet, the authentication is performed, in the same field of endeavor, Jeong teaches wherein when the transmission data is converted from the CAN packet to the Ethernet packet, the authentication is performed (Fig.1-2 [0054]-[0055], the authentication device 110 is performing an authentication when the transmission data packet is converted from the communication protocol of CAN data packet received to the Ethernet-based communication protocol).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kim and Han to incorporate the teaching of Jeong in order to provide for converting a protocol by a type of data and a vehicle system. 	                                                      	It would have been beneficial to use the protocol conversion device 130 which converts the communication protocol of the CAN data received thereto to the Ethernet-based communication protocol when an authentication of the authentication device 110 is completed as taught by Jeong to have incorporated in the system of Kim and Han to improve for controlling different types of vehicle situations. (Jeong, Fig.1 [0030] and Fig.1-2 [0054]-[0055])

Regarding claim 4, Kim, Han and Jeong disclosed all the elements of claim 3 as stated above wherein Kim further discloses the authentication is performed using the authentication section of the CAN ID field (Fig.7A-B Col 8 lines 9-53, performing the authentication on the CAN data frame ID field).

Regarding claim 5, Kim, Han and Jeong disclosed all the elements of claim 4 as stated above wherein Han further discloses as a number of bits for authentication is increased, a security level is raised (Fig.12 Col 13 lines 25-67 to Col 14 lines 1-34, the security of IA-CAN is raised when the authentication is increased).

Regarding claim 13, Kim and Han disclosed all the elements of claim 11 as stated above wherein Han further discloses when the transmission data is converted from the CAN packet to the Ethernet packet, the authentication is performed (Fig.7A-B Col 8 lines 9-53, performing the authentication on the data frame and Fig.12 Col 13 lines 25-60, the CAN packet is transformed/converted to the Ethernet packet using a message authentication code (MAC) frame and MAC for payload authentication is performed).
	Even though Kim and Han disclose wherein when the transmission data is
converted from the CAN packet to the Ethernet packet, the authentication is performed, 
in the same field of endeavor, Jeong teaches wherein when the transmission data is
converted from the CAN packet to the Ethernet packet, the authentication is performed (Fig.1-2 [0054]-[0055], the authentication device 110 is performing an authentication when the transmission data packet is converted from the communication protocol of CAN data packet received to the Ethernet-based communication protocol).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kim and Han to incorporate the teaching of Jeong in order to provide for converting a protocol by a type of data and a vehicle system. 	                                                      	It would have been beneficial to use the protocol conversion device 130 which converts the communication protocol of the CAN data received thereto to the Ethernet-based communication protocol when an authentication of the authentication device 110 is completed as taught by Jeong to have incorporated in the system of Kim and Han to improve for controlling different types of vehicle situations. (Jeong, Fig.1 [0030] and Fig.1-2 [0054]-[0055])

Regarding claim 14, Kim, Han and Jeong disclosed all the elements of claim 13 as stated above wherein Kim further discloses the authentication is performed on the basis of the authentication section of the CAN ID field (Fig.7A-B Col 8 lines 9-53, performing the authentication on the basis of the CAN data frame ID field).

Regarding claim 15, Kim, Han and Jeong disclosed all the elements of claim 14 as stated above wherein Han further discloses as a number of bits constituting the
authentication section increases, a security level is raised (Fig.12 Col 13 lines 25-67 to Col 14 lines 1-34, the security of IA-CAN is raised when the authentication is increased).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.L/Examiner, Art Unit 2414 
    
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414